United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3913
                                     ___________

United States of America,              *
                                       *
            Plaintiff - Appellee,      *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * District of South Dakota.
Patrick White Mountain,                *
                                       * [UNPUBLISHED]
            Defendant - Appellant.     *
                                  ___________

                               Submitted: October 22, 2010
                                  Filed: November 17, 2010
                                   ___________

Before RILEY, Chief Judge, MELLOY and GRUENDER, Circuit Judges.
                              ___________

PER CURIAM.

       Patrick White Mountain pleaded guilty to assaulting a federal officer in
violation of 18 U.S.C. § 111(a)(1), (b). He argued in the district court1 that the federal
courts lacked jurisdiction due to the government's failure to comply with the "bad
men" provision of the Fort Laramie Treaty of 1868. The district court rejected White
Mountain's jurisdictional argument, and we affirm.




      1
        The Honorable Karen E. Schreier, Chief Judge, United States District Court
for the District of South Dakota.
      White Mountain was a passenger in a van that park rangers stopped in Badlands
National Park. White Mountain was holding dogs on leashes. When the rangers told
him to control the dogs, he dropped the leashes and the dogs bit the two rangers.
White Mountain then fled into the Badlands. Later, tribal officers with the Oglala
Sioux Tribe arrested White Mountain on tribal land and delivered him to the park
rangers.

      White Mountain argues that jurisdiction is lacking because the following treaty
provision imposes upon the government a notice requirement and because the
government failed to provide the requisite notice in his case.

      If bad men among the Indians shall commit a wrong or depredation upon
      the person or property of any one, white, black, or Indian, subject to the
      authority of the United States, and at peace therewith, the Indians herein
      named solemnly agree that they will, upon proof made to their agent and
      notice by him, deliver up the wrong-doer to the United States, to be tried
      and punished according to its laws . . . .

Treaty with the Sioux, Apr. 29, 1868, U.S.-Sioux, art. I, 15 Stat. 635. We rejected an
identical argument from a criminal defendant in a drug prosecution in United States
v. Drapeau, 414 F.3d 869 (8th Cir. 2005), finding no jurisdiction-related notice
requirement and stating:

      The treaty does not say that the United States must give notice to an
      Indian tribe before the government may arrest and prosecute a tribal
      member who has violated the federal drug trafficking laws. Rather, the
      treaty imposes an obligation on the tribe to "deliver up the wrong-doer
      to the United States," upon proof and notice to the tribe.

Drapeau, 414 F.3d at 878. In Drapeau we also noted that, subsequent to the 1868
treaty, Congress granted citizenship to Indians, making them "subject to arrest for



                                         -2-
violation of the federal . . . laws just as is any other American citizen." Id. (applying
8 U.S.C. § 1401(b)).

       Finding no material distinction between the Drapeau case and White Mountain's
case, we reject White Mountain's argument and affirm the judgment of the district
court.
                       ______________________________




                                          -3-